Citation Nr: 1708235	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  10-34 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease, thoracic spine.

2.  Entitlement to service connection for gastrointestinal disability, to include gastritis and gastroesophageal reflux disease (GERD), claimed as irritable bowel syndrome (IBS). 


REPRESENTATION

Appellants represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to November 2002 and July 2008 to July 2009.  The Veteran passed away in June 2013.  

The Appellants are the Veteran's minor children.  Their mother is acting on their behalf.  When a claim is pending at the time of a Veteran's death, a request for substitution may be granted if the request is filed within a year of the death by an appropriate party.  In March 2016, VA granted the Appellants' request, and they may now act as substitute claimants in support of this appeal.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) regional Office (RO) in Huntington, West Virginia.

The Fiduciary and her representative testified before the undersigned Veterans Law Judge in November 2016.  A transcript of the hearing has been associated with the record.

As reflected on the title page of this decision, the Board recharacterized the issue of entitlement to service connection for gastritis with GERD as entitlement to service connection for a gastrointestinal disability, to include gastritis and GERD, so as to encompass all possible diagnoses and conditions and to afford the Veteran the fullest consideration.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for degenerative disc disease and entitlement to service connection for a gastrointestinal disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran's degenerative disc disease and gastrointestinal claims require additional development.  

The Veteran contended his back problems began in June 2000, which was during his first period service.  See October 2011 DRO Transcript.  Although he did not receive an MRI until July 2006, the Veteran asserted that he made frequent trips to sick call seeking medical attention for his back pain.  He also contended that his back problems did not preexist service, but rather were incurred during service.  

An additional opinion is necessary to clarify the etiology of the Veteran's degenerative disc disease, which was not noted on his entrance examination.  According to an August 2009 VA Examiner, the Veteran's degenerative disc disease preexisted the Veteran's second period of service.  The examiner determined it was less likely as not that the Veteran's disability was aggravated by military service.  While the examiner noted the Veteran's August 2006 and November 2008 MRI reports, the October 2008 MRI was not addressed.  In addition, the examiner did not have the opportunity to examine all of the service treatment records (STRs), which were added to the Veteran's file after the August 2009 VA Examination.  In light of the additional evidence and the Veteran's contentions, the Board finds that an additional opinion is necessary.

Regarding the gastrointestinal disability, the Veteran reported symptoms prior to his second period of service but they were not noted on his entrance examination.  VA treatment notes acknowledge GERD but do not mention gastritis.  See July 2006 VA treatment notes.  The examiner opined that the Veteran's gastritis did not appear to have been aggravated by service and that the disability was a preexisting condition.  However, the examiner did not address GERD or provide rationale to support the conclusion that the gastritis preexisted the second period of service.  An additional opinion is needed to clarify the etiology of the Veteran's gastrointestinal disability.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records, to include those dated from 2002 to June 2013.

2.  After the above requested development has been accomplished, the examiner must review the claims file to determine the etiology of the Veteran's degenerative disc disease.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner is asked to provide an opinion addressing the following:

A.  Determine whether degenerative disc disease clearly and unmistakably existed prior to the Veteran's second period of service (July 2008 to July 2009), and if so, determine whether the preexisting disability, clearly and unmistakably, was NOT aggravated by service.  Reconcile the opinion with the STRs, VA treatment records and the Veteran's contentions.

B.  If it is determined that preexisting degenerative disc disease did not exist per the above, provide an opinion as to whether the Veteran's degenerative disc disease had its onset during his second period of service, or is otherwise related to it.  

A complete rationale should be provided for all proffered opinions.

In doing so, please reconcile the opinion with all evidence of record.  Particular attention is called to the following:

*The July 2002 ER report following an altercation where the Veteran was hit in the head.

*The July 2006 MRI reflecting a normal study except for minor scoliosis.

*The December 2006 treatment record where the Veteran noted pain traveling up and down his back.

*The July 2008 Report of Medical Examination where no spine abnormalities were noted.

*The October 2008 MRI report reflecting well-maintained intervertebral disc spaces.

*The November 2008 MRI showing Schmorl's nodes, paracentral disc herniation, and mild disc bulging.

*The January 2009 Columbus Pain Center treatment record showing increasing frequency and severity of the Veteran's spine pain.

*The May 2009 Report of Medical History with the Veteran's notes about arthritis in his spine and numbness in his back and arms.

*The August 2009 VA Examination report.

*The October 2011 DRO Hearing Transcript where the Veteran contended his back worsened during his first period of service.

3.  After reviewing the claims file, an examiner is asked to provide an opinion addressing the following:

A.  Identify what gastrointestinal disabilities are shown/diagnosed.

B.  For each gastrointestinal disability shown, provide an opinion as to whether it clearly and unmistakably existed prior to the Veteran's entrance into his second period of service (July 2008 to July 2009).  If "yes," the Veteran's gastrointestinal disability clearly and unmistakably preexisted his service entrance, determine whether the preexisting disability, clearly and unmistakably, was NOT aggravated (permanently worsened) by service.

C.  For each gastrointestinal disability that did not preexist his second period of service per the above, determine whether the Veteran's disability had its onset during either period of service or is otherwise related to any incident of service.

Reconcile the opinion with all evidence of record, to include the following:

*The July 2006 GERD diagnosis.

*The September 2008 gallbladder MRI.

*The May 2009 Report of Medical History reflecting the Veteran symptoms, including reflux, IBD, and gastritis.

*The August 2009 VA Examination report.

*The October 2011 DRO Hearing Transcript where the Veteran explained his flare-ups and treatment during service.

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

A complete rationale should be provided for all proffered opinions.

4.  After completing all indicated development, the RO must readjudicate the service connection claims for degenerative disc disease and gastrointestinal disability in light of all the evidence of record.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

